SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

748
CA 12-02308
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


GROWEST, INC., PLAINTIFF-RESPONDENT,

                     V                                           ORDER

JOHN S. DENELSBECK, JR., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


MARK WOLBER, UTICA, FOR DEFENDANT-APPELLANT.

MARK CURLEY, CORPORATION COUNSEL, UTICA (LAURA R. CAMPION OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Oneida County
(Samuel D. Hester, J.), entered October 16, 2012. The amended order,
inter alia, denied the motion of defendant John S. Denelsbeck, Jr.,
for summary judgment dismissing the complaint.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs.




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court